EXHIBIT 10.2

AMENDED AND RESTATED
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

THIS AMENDED AND RESTATED UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
(this “Guaranty”) is made as of this 11th day of December, 2009, by
RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust,
having its principal place of business and chief executive office at 31500
Northwestern Highway, Suite 300, Farmington Hills, Michigan  48334 (“Trust”),
and the other Persons, if any, now or hereafter a party hereto as a Subsidiary
Guarantor (the Trust and such other Subsidiary Guarantors are hereinafter
referred to collectively as the “Guarantors”), in favor of KeyBank National
Association, a national bank organized under the laws of the United States of
America, its successors and assigns, for itself (“KeyBank”) and in its capacity
as agent (the “Agent”) for certain other lenders (including the Swing Line
Lender and the Issuing Bank) that may now be or may hereafter become a party to
the “Loan Agreement” (as such term is defined below), having an office at 1200
Abernathy Road, Suite 1550, Atlanta, Georgia 30328, Attn: Dan Silbert.  KeyBank
(except when acting as the Agent) and each other lending institution which may
now be or may hereafter become a party to the Loan Agreement (including the
Swing Line Lender and the Issuing Bank), shall be referred to collectively
herein as the “Banks.”

WHEREAS, Ramco-Gershenson Properties, L.P., a Delaware limited partnership (the
“Debtor”), the Trust, KeyBank, the Agent, and the Banks are parties to that
certain Amended and Restated Secured Master Loan Agreement dated of even date
herewith (as the same may be modified, amended, increased, renewed or restated,
the “Loan Agreement”), pursuant to which the Debtor is liable for the
“Obligations” (as such term is defined in the Loan Agreement), including without
limitation, loans and other financial accommodations from the Banks (including
the Agent in its capacity as a Bank thereunder) in the aggregate principal
amount of up to $217,000,000.00 (as the Total Commitment and the Obligations may
be increased to $267,000,000.00 as provided in the Loan Agreement) (all
Obligations, as the same may be increased pursuant to the Loan Agreement, being
hereinafter referred to as the “Indebtedness”); and

WHEREAS, it is a condition precedent to the effectiveness of the Loan Agreement
that this Guaranty be executed and delivered by the Guarantors in favor of the
Agent; and

WHEREAS, the Trust is the sole general partner of and the owner of at least a
90% of the ownership interests in Debtor, and the Debtor is the owner of all or
a majority of the ownership interests in each other Guarantor; and

WHEREAS, the Borrower and the Subsidiary Guarantors are mutually dependent upon
each other in the conduct of their business as an integrated operation and each
of the Guarantors will derive substantial benefit and advantage from the
financial accommodations to the Debtor set forth in the Loan Agreement including
the loans and advances made to the Debtor thereunder, and it will be to the
Guarantors’ direct interest and economic benefit to assist the Debtor in
procuring said financial accommodations from the Banks by executing and
delivering this Guaranty;

NOW, THEREFORE, for and in consideration of the premises and in order to induce
the Agent and the Banks to enter into the Loan Agreement and the Banks to make
loans, issue Letters of Credit and provide other financial accommodations
thereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantors hereby agree as
follows (unless otherwise defined herein all capitalized terms used herein shall
have their meanings as set forth in the Loan Agreement):

--------------------------------------------------------------------------------



1.                 Guaranty of Payment.

(a)                          The Guarantors hereby, jointly and severally,
unconditionally guarantee the full and prompt payment to the Banks and the
Agent, on behalf of the Banks, when due, upon demand, at maturity or by reason
of acceleration or otherwise and at all times thereafter, of any and all of the
Indebtedness.

(b)                          The Guarantors acknowledge that valuable
consideration supports this Guaranty, including, without limitation, the
consideration set forth in the recitals above as well as any commitment to lend,
extension of credit, issuance of Letter of Credit or other financial
accommodation, whether heretofore or hereafter made by the Banks to the Debtor;
any extension, renewal, increase or replacement of any of the Indebtedness; any
forbearance with respect to any of the Indebtedness or otherwise; any
cancellation of an existing guaranty; any purchase of any of the Debtor’s assets
by the Banks; or any other valuable consideration.

(c)                          The Guarantors agree that all payments under this
Guaranty shall be made in United States currency and the same manner as provided
for the Indebtedness.

2.                 The Banks’ Costs and Expenses.

The Guarantors jointly and severally agree to pay on demand, if not paid by the
Debtor, all reasonable costs and expenses of every kind incurred by the Agent or
the Banks: (a) in enforcing this Guaranty, (b) in collecting any of the
Indebtedness from the Debtor or Guarantors, (c) in realizing upon or protecting
any collateral for this Guaranty or for payment of any of the Indebtedness, and
(d) for any other purpose related to the Indebtedness or this Guaranty.  “Costs
and expenses” as used in the preceding sentence shall include, without
limitation, the actual reasonable attorneys’ fees incurred by the Agent or any
Bank in retaining counsel for advice, suit, appeal, any insolvency or other
proceedings under the United States Bankruptcy Code or otherwise, or for any
purpose specified in the preceding sentence.

3.                 Nature of Guaranty: Continuing, Absolute and Unconditional.

(a)                          This Guaranty is and is intended to be a continuing
guaranty of payment of the Indebtedness, independent of and in addition to any
other guaranty, endorsement, collateral or other agreement held by the Agent or
the Banks therefor or with respect thereto, whether or not furnished by any
Guarantor.  The obligation of the Guarantors to repay the Indebtedness hereunder
shall be unlimited.  The Guarantors shall have no right of subrogation with
respect to any payments made by Guarantors hereunder, and hereby waive any
benefit of, and any right to participate in, any security or collateral given to
the Agent or the Banks to secure payment of the Indebtedness, until all of the
Indebtedness outstanding or contracted or committed for (whether or not
outstanding) is paid in full, and the Guarantors agree that none of them will
take any action to enforce any obligations of the Debtor to such Guarantor prior
to the Indebtedness being paid in full, provided that, in the event of the
bankruptcy or insolvency of the Debtor, the Agent, on behalf of the Banks, shall
be entitled notwithstanding the foregoing, to file in the name of any Guarantor
or in its own name a claim for any and all indebtedness owing to such Guarantor
by the Debtor, vote such claim and to apply the proceeds of any such claim to
the Indebtedness.

2

--------------------------------------------------------------------------------



(b)                          Except as otherwise provided for in Section 8.7 of
the Loan Agreement, for the further security of the Banks and without in any way
diminishing the liability of the Guarantors, following the occurrence of an
Event of Default under the Loan Agreement and acceleration of the Indebtedness,
all debts and liabilities, present or future of the Debtor to Guarantors and all
monies received from the Debtor or for its account by Guarantors in respect
thereof shall be received in trust for the Banks and forthwith upon receipt
shall be paid over to the Agent, on behalf of the Banks, until all of the
Indebtedness has been paid in full.  This assignment and postponement is
independent of and severable from this Guaranty and shall remain in full effect
whether or not any Guarantor is liable for any amount under this Guaranty.

(c)                          This Guaranty is absolute and unconditional and
shall not be changed or affected by any representation, oral agreement, act or
thing whatsoever, except as herein provided. This Guaranty is intended by the
Guarantors to be the final, complete and exclusive expression of the guaranty
agreement between the Guarantors, the Banks and the Agent, on behalf of the
Banks.  No modification or amendment of any provision of this Guaranty shall be
effective unless in writing and signed by a duly authorized officer of the
Agent, on behalf of the Banks.

(d)                          In the event of the business failure of any
Guarantor or if there shall be pending any bankruptcy or insolvency case or
proceeding with respect to any Guarantor under the United States Bankruptcy Code
or any other applicable law or in connection with the insolvency of any
Guarantor, or if a liquidator, receiver, or trustee shall have been appointed
for any Guarantor or any Guarantor’s properties or assets, the Agent on behalf
of the Banks may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Agent on behalf of
the Banks allowed in any proceedings relative to such Guarantor, or any of such
Guarantor’s properties or assets, and, irrespective of whether the Indebtedness
or other Obligations of the Debtor guaranteed hereby shall then be due and
payable, by declaration or otherwise, the Agent on behalf of the Banks shall be
entitled and empowered to file and prove a claim for the whole amount of any
sums or sums owing with respect to the Indebtedness or other Obligations of the
Debtor guaranteed hereby, and to collect and receive any moneys or other
property payable or deliverable on any such claim.  Guarantors covenant and
agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against the Debtor or any other Guarantor, no Guarantor shall
seek a supplemental stay or otherwise pursuant to 11 U.S.C. §105 or any other
provision of the United States Bankruptcy Code or any other debtor relief law
(whether statutory, common law, case law, or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of the Agent to
enforce any rights of the Agent against Guarantors by virtue of this Guaranty or
otherwise.

4.                 Certain Rights and Obligations.

(a)                          The Guarantors authorize the Agent and the Banks,
without notice, demand or any reservation of rights against the Guarantors and
without affecting the Guarantors’ obligations hereunder, from time to time: (i)
to renew, extend, increase, accelerate or otherwise change the time for payment
of, the terms of or the interest on the Indebtedness or any part thereof or
grant other indulgences to the Debtor or others, and to otherwise modify the
terms of the Loan Agreement and the other Loan Documents; (ii) to accept from
any Person and hold collateral for the payment of the Indebtedness or any part
thereof, and to modify, exchange, enforce or refrain from enforcing, or release,
compromise, settle, waive, subordinate or surrender, with or without
consideration, such collateral or any part thereof; (iii) to accept and hold any
endorsement or guaranty of payment of the Indebtedness or any part thereof, and
to discharge, release or substitute any such obligation of any such endorser or
guarantor, or any Person who has given any security interest in any collateral
as security for the payment of the Indebtedness or any part thereof, or any
other Person in any way obligated to pay the Indebtedness or any part thereof,
and to enforce or refrain from enforcing, or compromise or modify, the terms of
any obligation of any such endorser, guarantor, or Person; (iv) to dispose of
any and all collateral securing the Indebtedness in any manner as the Agent or
the Banks, in their sole discretion, may deem appropriate, and to direct the
order or manner of such disposition and the enforcement of any and all
endorsements and guaranties relating to the Indebtedness or any part thereof as
the Agent or the Banks in their sole discretion may determine; (v) except as
otherwise provided in the Loan Agreement, to determine the manner, amount and
time of application of payments and credits, if any, to be made on all or any
part of any component or components of the Indebtedness (whether principal,
interest, fees, costs, and expenses, or otherwise); and (vi) to take advantage
or refrain from taking advantage of any security or accept or make or refrain
from accepting or making any compositions or arrangements when and in such
manner as the Agent or the Banks, in their sole discretion, may deem appropriate
and generally do or refrain from doing any act or thing which might otherwise,
at law or in equity, release the liability of Guarantors as a guarantor or
surety in whole or in part, and in no case shall the Agent or the Banks be
responsible, nor shall any Guarantor be released, either in whole or in part for
any act or omission in connection with the Agent or the Banks having sold any
security at an under value.

3

--------------------------------------------------------------------------------



(b)                          If any default shall be made in the payment of any
of the Indebtedness and any grace period has expired with respect thereto, each
Guarantor jointly and severally hereby agrees to pay the same in full to the
extent hereinafter provided:  (i) without deduction by reason of any setoff,
defense (other than payment) or counterclaim of the Debtor; (ii) without
requiring presentment, protest or notice of nonpayment or notice of default to
Guarantors, to the Debtor or to any other Person, except as required pursuant to
the Loan Agreement; (iii) without demand for payment or proof of such demand or
filing of claims with a court in the event of receivership, bankruptcy or
reorganization of the Debtor; (iv) without requiring the Agent or the Banks to
resort first to the Debtor (this being a guaranty of payment and not of
collection) or to any other guaranty or any collateral which the Banks may hold;
(v) without requiring notice of acceptance hereof or assent hereto by the Agent
or the Banks; and (vi) without requiring notice that any of the Indebtedness has
been incurred, extended or continued or of the reliance by the Agent or the
Banks upon this Guaranty; all of which the Guarantors hereby waive.

(c)       The Guarantors’ obligations hereunder shall not be affected by any of
the following, all of which the Guarantors hereby waive:  (i) any failure to
perfect or continue the perfection of any security interest in or other lien on
any collateral securing payment of any of the Indebtedness or the Guarantors’
obligations hereunder; (ii) the invalidity, unenforceability, propriety of
manner of enforcement of, or loss or change in priority of any such security
interest or other lien or guaranty of the Indebtedness; (iii) any failure to
protect, preserve or insure any such collateral; (iv) failure of Guarantors to
receive notice of any intended disposition of such collateral; (v) any defense
arising by reason of the cessation from any cause whatsoever of liability of the
Debtor, including, without limitation, any failure, negligence or omission by
the Agent or the Banks in enforcing their claims against the Debtor; (vi) any
release, settlement or compromise of any obligation of the Debtor, other than as
a result of the payment of the Indebtedness; (vii) the invalidity or
unenforceability of any of the Indebtedness or other obligations guaranteed
hereunder; (viii) any change of ownership of the Debtor or the insolvency,
bankruptcy or any other change in the legal status of the Debtor; (ix) any
change in, or the imposition of, any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Indebtedness; (x) the
existence of any claim, setoff or other rights which Guarantors may have at any
time against the Agent, any Bank or the Debtor in connection herewith or any
unrelated transaction (provided that the foregoing shall not prohibit Guarantor
from bringing a separate action for any such claim, provided such action shall
not reduce, impair or effect its liability hereunder); (xi) the Agent’s or any
Bank’s election, in any case instituted under chapter 11 of the United States
Bankruptcy Code, of the application of section 1111(b)(2) of the United States
Bankruptcy Code; (xii) any borrowing, use of cash collateral, or grant of a
security interest by the Debtor, as debtor in possession, under sections 363 or
364 of the United States Bankruptcy Code; (xiii) the disallowance of all or any
portion of any of the Agent’s or any Bank’s claims for repayment of the
Indebtedness under sections 502 or 506 of the United States Bankruptcy Code;
(xiv) (A) any change in the amount, interest rate or due date or other term of
any of the obligations hereby guaranteed, (B) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(C) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Loan Agreement, any other Loan Document, or any
other document or instrument evidencing or relating to any obligations hereby
guaranteed, or (D) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Loan Agreement, any of the other Loan Documents, or any other documents,
instruments or agreements relating to the obligations hereby guaranteed or any
other instrument or agreement referred to therein or evidencing any obligations
hereby guaranteed or any assignment or transfer of any of the foregoing; (xv)
any act or failure to act by Debtor or any other Person which may adversely
affect any Guarantor’s subrogation rights, if any, against Debtor to recover
payments made under this Guaranty; (xvi)  the incapacity, lack of authority,
death or disability of Debtor or any other Person, or the failure of Agent or
the Banks to file or enforce a claim against the estate (either in
administration, bankruptcy or in any other proceeding) of Debtor or Guarantors
or any other Person; (xvii)  the dissolution or termination of existence of
Debtor, any Guarantor or any other Person; (xviii)  the failure of Agent and the
Banks to give notice of the existence, creation or incurring of any new or
additional indebtedness or obligation of Debtor or of any action or nonaction on
the part of any other person whomsoever in connection with any obligation hereby
guaranteed; (xix) any failure or delay of Agent and the Banks to commence an
action against Debtor or any other Person, to assert or enforce any remedies
against Debtor under the Loan Agreement, the Notes or the other Loan Documents,
or to realize upon any security; (xx) any failure of any duty on the part of
Agent and the Banks to disclose to Guarantors any facts it may now or hereafter
know regarding Debtor or any other Person, any of their properties or any of the
improvements located thereon, whether such facts materially increase the risk to
Guarantors or not; (xxi)  failure to accept or give notice of acceptance of this
Guaranty by Agent and the Banks; (xxii) failure to make or give notice of
presentment and demand for payment of any of the indebtedness or performance of
any of the obligations hereby guaranteed; (xxii) failure to make or give protest
and notice of dishonor or of default to Guarantors or to any other party with
respect to the indebtedness or performance of obligations hereby guaranteed;
(xxiv) either with or without notice to Guarantors, any renewal, extension,
modification, amendment or another changes in the Indebtedness, including but
not limited to any material alteration of the terms of payment or performance of
the Indebtedness; or (xxv) any other fact or circumstance which might otherwise
constitute grounds at law or equity for the discharge or release of a Guarantor
from its obligations hereunder, all whether or not Guarantors shall have had
notice or knowledge of any act or omission referred to in the foregoing clauses
(i) through (xxv) of this Paragraph 4.

4

--------------------------------------------------------------------------------



5.                 Representations, Warranties and Covenants.

(a)                          Guarantors further represent and warrant to the
Agent and the Banks that:  (i) the Trust is a real estate investment trust duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has full power, authority and legal right
to own its property and assets and to transact the business in which it is
engaged, and each other Guarantor is a limited partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, and has the full power, authority and
legal right to own its property and assets and to transact the business in which
it is engaged; (ii) each Guarantor has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty, and
has taken all necessary action to authorize the guarantee hereunder on the terms
and conditions of this Guaranty and to authorize the execution, delivery and
performance of this Guaranty; and (iii) this Guaranty has been duly executed and
delivered by Guarantors and constitutes a legal, valid and binding obligation of
Guarantors enforceable against Guarantors in accordance with its terms.  In
addition, each representation and warranty that is applicable to or is made by
any Subsidiary under the Loan Agreement or any other Loan Document is hereby
incorporated herein by this reference and the Guarantors (other than the Trust)
hereby make, restate and reaffirm each such representation and warranty.

(b)                          Each covenant and agreement that is applicable to
or is to be performed by any Subsidiary under the Loan Agreement or any other
Loan Document is hereby incorporated herein by this reference and the Guarantors
(other than the Trust) hereby agrees to perform or abide by each such covenant
and agreement.

6.                 Security; Assets - Negative Pledge.

Guarantors warrant and represent to and covenant with the Agent and the Banks
that: (i) each Guarantor has good, indefeasible and merchantable title to all of
its assets, and (ii) each Guarantor shall not grant a security interest in or
permit a lien, claim or encumbrance upon any of its assets in favor of any third
party, except as otherwise allowed under the Loan Agreement..

7.                 Termination.

This Guaranty shall remain in full force and effect until all of the
Indebtedness shall be finally and irrevocably paid in full, all Letters of
Credit are returned and surrendered to Issuing Bank without any draw thereunder,
and the commitments under the Loan Agreement shall have been
terminated.  Payment of all of the Indebtedness from time to time shall not
operate as a discontinuance of this Guaranty.  The Guarantors further agree
that, to the extent that the Debtor makes a payment or payments to the Agent or
any of the Banks on the Indebtedness, or the Agent or the Banks receive any
proceeds of collateral securing the Indebtedness which payment or receipt of
proceeds or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned or repaid to
the Debtor, its estate, trustee, receiver, debtor in possession or any other
Person, including, without limitation, any guarantor, under any insolvency or
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such payment, return or repayment, the obligation or part thereof
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date when such initial payment,
reduction or satisfaction occurred, and this Guaranty shall continue in full
force notwithstanding any contrary action which may have been taken by the Agent
or the Banks in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to the Agent’s or the Banks’ rights under this
Guaranty and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.

5

--------------------------------------------------------------------------------



8.                 Guaranty of Performance.

The Guarantors also jointly and severally guarantee the full, prompt and
unconditional performance of all obligations and agreements of every kind owed
or hereafter to be owed by the Debtor and the other Guarantors to the Agent or
the Banks.  Every provision for the benefit of the Agent or the Banks contained
in this Guaranty shall apply to the guaranty of performance given in this
Paragraph 8.

9.                 Assumption of Liens and Indebtedness.

To the extent that any Guarantor has received or shall hereafter receive
contributions to its capital consisting of assets of the Debtor that are
subject, at the time of such contribution, to liens and security interests in
favor of the Agent or the Banks in accordance with the Loan Agreement, each
Guarantor hereby expressly agrees that (i) it shall hold such assets subject to
such liens and security interests and subject to the terms of the Loan Agreement
and (ii) it shall be liable for the payment of the Indebtedness secured
thereby.  The Guarantors’ obligations under this Paragraph 9 shall be in
addition to their obligations as set forth in other sections of this Guaranty
and not in substitution therefor or in lieu thereof.

10.                Miscellaneous.

(a)                          The terms “Debtor” and “Guarantor” or “Guarantors”
as used in this Guaranty shall include:  (i) any successor individual or
individuals, association, partnership or corporation to which all or a
substantial part of the business or assets of the Debtor or a Guarantor shall
have been transferred and (ii) any other entity into or with which the Debtor or
a Guarantor shall have been merged, consolidated, reorganized, or
absorbed.  Nothing herein shall be deemed to modify any restrictions regarding
assignments, transfers, mergers, consolidations or reorganizations set forth in
the Loan Agreement. Notwithstanding anything herein to the contrary, no
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of each of the Banks.

(b)                          Without limiting any other right of the Agent or
the Banks, whenever the Agent or the Banks have the right to declare any of the
Indebtedness to be immediately due and payable (whether or not it has been so
declared), subject to the notice requirements and other limitations set forth in
Section 13 of the Loan Agreement, the Agent and the Banks at their sole election
without notice to any of the undersigned may appropriate and set off against the
Indebtedness:  (i) any and all indebtedness or other moneys due or to become due
to a Guarantor by the Agent or the Banks in any capacity and (ii) any credits or
other property belonging to a Guarantor (including all account balances, whether
provisional or final and whether or not collected or available) at any time held
by or coming into the possession of the Agent or any of the Banks, or any
affiliate of the Agent or any of the Banks, whether for deposit or otherwise,
whether or not the Indebtedness or the obligation to pay such moneys owed by the
Agent or Banks is then due, and the Agent or the Banks shall be deemed to have
exercised such right of set off immediately at the time of such election even
though any charge therefor is made or entered on the Agent’s or the Banks’
records subsequent thereto.

6

--------------------------------------------------------------------------------



(c)                          The Guarantors’ obligation hereunder is to pay the
Indebtedness in full when due according to the Loan Agreement to the extent
provided herein, and shall not be affected by any stay or extension of time for
payment by the Debtor resulting from any proceeding under the United States
Bankruptcy Code or any similar law.

(d)                          No course of dealing between the Debtor or any
Guarantor and the Agent or the Banks and no act, delay or omission by the Agent
or the Banks in exercising any right or remedy hereunder or with respect to any
of the Indebtedness shall operate as a waiver thereof or of any other right or
remedy, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.  The
Agent or the Banks may remedy any default by the Debtor under any agreement with
the Debtor or with respect to any of the Indebtedness in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default by the Debtor.  All rights and remedies of the Agent and the
Banks hereunder are cumulative.

(e)                          The term “Banks” as used herein shall have the same
meaning as in the Loan Agreement and this Guaranty shall inure to the benefit of
the Agent and such Banks.

(f)                          Captions of the paragraphs of this Guaranty are
solely for the convenience of the Agent, the Banks and the Guarantors, and are
not an aid in the interpretation of this Guaranty.

(g)                          If any provision of this Guaranty is unenforceable
in whole or in part for any reason, the remaining provisions shall continue to
be effective.

(h)                          THIS GUARANTY IS A CONTRACT UNDER THE LAWS OF THE
STATE OF MICHIGAN AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS
OR CHOICE OF LAW).  EACH GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF MICHIGAN OR THE STATE
OF OHIO OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON SUCH GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN THE OPENING
PARAGRAPH HEREOF.  EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

(i)                          Time is of the essence with respect to each and
every covenant, agreement and obligation of Guarantors under this Guaranty and
any and all Loan Documents to which such Guarantor is a party.

(j)                          Each notice, demand, election or request provided
for or permitted to be given pursuant to this Guaranty (hereinafter in this
paragraph referred to as “Notice”) must be in writing and shall be deemed to
have been properly given or served by personal delivery or by sending same by
overnight courier or by depositing same in the United States Mail, postpaid and
registered or certified, return receipt requested, or as expressly permitted
herein, by telegraph, telecopy, telefax or telex, and addressed as follows:

7

--------------------------------------------------------------------------------



If to the Agent or the Banks:

  KeyBank National Association, as Agent 1200 Abernathy Road, N.E. Suite 1550
Atlanta, Georgia 30328 Attn: Daniel Silbert Telecopy No.: (770) 510-2195

With a copy to:

  McKenna Long & Aldridge LLP 5300 SunTrust Plaza 303 Peachtree Street Atlanta,
Georgia 30308 Attn: William F. Timmons, Esq. Telecopy No.: (404) 527-4198

If to the Guarantors:

  c/o Ramco-Gershenson Properties Trust Suite 300 31500 Northwestern Highway
Farmington Hills, Michigan 48334 Attn: Chief Financial Officer Telecopy No.:
(248) 350-9925

With a copy to:

  Honigman Miller Schwartz & Cohn LLP Suite 100 38500 Woodward Avenue Bloomfield
Hills, Michigan 48304-5048 Attn: Alan M. Hurvitz, Esq. Telecopy No.: (248)
566-8455

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by facsimile, upon being sent and confirmation of
receipt.  The time period in which a response to such Notice must be given or
any action taken with respect thereto (if any), however, shall commence to run
from the date of receipt if personally delivered or sent by overnight courier,
or if so deposited in the United States Mail, the earlier of three (3) Business
Days following such deposit or the date of receipt as disclosed on the return
receipt, or if sent by facsimile, upon receipt or the next Business Day if
received after 5:00 p.m. (Cleveland time) or on a day that is not a Business
Day.  Rejection or other refusal to accept or the inability to deliver because
of changed address for which no notice was given shall be deemed to be receipt
of the Notice sent.  By giving at least fifteen (15) days prior Notice thereof,
the Guarantors or Agent shall have the right from time to time and at any time
during the term of this Guaranty to change their respective addresses and each
shall have the right to specify as its address any other address within the
United States of America.

8

--------------------------------------------------------------------------------



11.                Waivers.

(a)                          EACH GUARANTOR WAIVES THE BENEFIT OF ALL VALUATION,
APPRAISAL AND EXEMPTION LAWS.

(b)                          IN THE EVENT OF A DEFAULT UNDER THE LOAN AGREEMENT,
EACH GUARANTOR HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR
TO THE EXERCISE BY THE AGENT OR THE BANKS OF ANY OF THEIR RIGHTS AND REMEDIES
UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING WITHOUT
LIMITATION ANY OF THEIR RIGHTS TO REPOSSESS ANY COLLATERAL WITHOUT JUDICIAL
PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON ANY COLLATERAL OR OTHER ASSETS OF
DEBTOR OR ANY GUARANTOR WITHOUT PRIOR NOTICE OR HEARING.  EACH GUARANTOR
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICE WITH RESPECT TO
THIS TRANSACTION AND THIS GUARANTY.

(c)                          EACH GUARANTOR ACKNOWLEDGES THAT THE TIME AND
EXPENSE REQUIRED FOR TRIAL BY JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A
BENCH TRIAL AND HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY,
ANY OBJECTION BASED ON FORUM NON CONVENIENS, ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER, AND WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH
BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE AGENT OR THE BANKS.

12.                Trust Exculpation.

Subject to the terms of this Paragraph 12, all persons having a claim against
the Trust (as a Guarantor or general partner of Debtor), hereunder or in
connection with any matter that is the subject hereof, shall look solely to
(i) the Trust’s interest and rights in Debtor (as a general partner or limited
partner), (ii) the amount of any Net Offering Proceeds not contributed to the
Debtor, (iii) all accounts receivable, including the amount of any Distributions
received by the Trust from the Debtor and not distributed to shareholders of the
Trust as permitted by the Loan Agreement, (iv) all rights and claims (including
amounts paid under) the Tax Indemnity Agreement, (v) all cash and Short-term
Investments in an amount in excess of $500,000.00, (vi) any other assets which
the Trust may now own or hereafter acquire with the consent of Agent pursuant to
Section 7.17 of the Loan Agreement, (vii) all documents and agreements in favor
of the Trust in connection with any of the foregoing, (viii) all claims and
causes of action arising from or otherwise related to any of the foregoing, and
all rights and judgments related to any legal actions in connection with such
claims or causes of action, and (ix) all extensions, additions, renewals and
replacements, substitutions, products or proceeds of any of the foregoing (the
“Attachable Assets”), and in no event shall the obligation of the Trust be
enforceable against any shareholder, trustee, officer, employee or agent of the
Trust personally.  In no event shall any person have any claim against:  (i) the
cash, Short-term Investments of the Trust and the property described in Schedule
6.29 to the Loan Agreement, all under the heading of “Other Permitted Assets”,
(ii) all documents and agreements in favor of the Trust in connection with any
of the foregoing, (iii) all claims and causes of action arising from or
otherwise related to any of the foregoing, and all rights and judgments related
to any legal actions in connection with such claims or causes of action, and
(iv) all extensions, additions, renewals and replacements, substitutions,
products or proceeds of any of the foregoing (the “Other Permitted
Assets”).  The Agent and the Banks have agreed to the terms of this Paragraph 12
solely based upon the representation and covenant of Debtor and the Trust that
the Trust does not and will not own any assets other than the Attachable Assets
and the Other Permitted Assets.  Notwithstanding anything in this Paragraph 12
to the contrary, the foregoing limitation on liability and recourse to the Trust
(as a Guarantor or general partner of Debtor) shall be null and void and of no
force and effect, and Agent and the Banks shall have full recourse against the
Trust, individually as a Guarantor and in its capacity as general partner of
Debtor, and to all of its assets (including, without limitation, the Other
Permitted Assets) in the event that the Trust shall now or at any time hereafter
own any asset other than or in addition to the Other Permitted Assets and the
Attachable Assets.  Nothing herein shall limit the rights of the Agent and the
Banks against the Debtor.

9

--------------------------------------------------------------------------------



13.                Release of Guarantors.

Under certain circumstances described in Section 5.6 of the Loan Agreement,
certain Subsidiaries of the Debtor may obtain from the Agent a written release
from this Guaranty pursuant to the provisions of such section, and upon
obtaining such written release, any such Subsidiary shall no longer be a
Guarantor hereunder.  Each other Guarantor consents and agrees to any such
release and agrees that no such release shall affect its obligations hereunder.

14.                Joint and Several Obligations.

All of the representations, warranties, covenants, obligations and liabilities
of the Guarantors hereunder shall be joint and several.

[SIGNATURES ON NEXT PAGE]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be executed as
of the day and year first written above.

 

TRUST:

  RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust  
By: /s/ DENNIS GERSHENSON Name: Dennis Gershenson Title: President and CEO
[SEAL]

11



























